USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ape alread
ROBERT O’NEIL, DOC #
DATE FILED: __2/14/2020
Plaintiff,
-against- 19 Civ. 9769 (AT)

EMILY RATAJKOWSKI and EMRATA ORDER
HOLDINGS, LLC,

Defendants.

 

 

ANALISA TORRES, District Judge:

On January 14, 2019, the Court ordered the parties to submit a letter indicating whether
they wish to be referred to the magistrate judge for settlement discussions by February 13, 2020.
ECF No. 15 § 14. That submission is now overdue. Accordingly, it is hereby ORDERED that the
parties shall submit their letter by February 18, 2020.

SO ORDERED.

Dated: February 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
